Allowable Subject Matter
Claims 10-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a method for manufacturing a cooling device comprising the steps of applying at least one organic intermediate layer to a heat-dissipating cooling plate; after applying the at least one organic intermediate layer, arranging a contacting surface, which includes a plurality of conductors, on the at least one organic intermediate layer and coupling the contacting surface to the heat-dissipating cooling plate such that i) the at least one organic intermediate layer is arranged between the heat-dissipating cooling plate and the contacting surface and ii) the contacting surface is electrically insulated from the heat-dissipating cooling plate.  U.S. Patent Application Publication 2016/0027984 to Shiraishi et al. teaches a thermoelectric converter and method for producing the same, U.S. Patent Application Publication 2005/0009327 to Yoshida et al. teaches an apparatus and method for formation of a wiring pattern on a substrate, and electronic devices and producing methods thereof and U.S. Patent Application Publication 2004/0075076 to Bhagwagar teaches heat softening thermally conductive compositions and methods for their preparation, but they do not teach, alone or in combination, the key claimed technical features as outlined in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2003/0194537 to Bhagwagar et al. teaches thermally conductive phase change materials and methods for their preparation and use.
U.S. Patent 6,215,641 to Busse et al. teaches electrostatic device for supporting wafers and other components for use at temperatures of up to 230ºC.
U.S. Patent 5,357,401 to Gobl et al. teaches an electronic circuit arrangement.
U.S. Patent 3,754,906 to Jones et al. teaches electrophotographic compositions and plates and methods of making and using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
4/5/2021